Citation Nr: 0737353	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO. 02-17 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision of 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In August 2006, the Board denied the veteran's claim now on 
appeal.

In April 2007, the veteran and the Secretary filed a Joint 
Motion to Vacate and Remand (Joint Motion) with the United 
States Court of Appeals for Veterans Claims ("CAVC" or 
Court), requiring the Board to consider: (1) the veteran's 
employment records, which reflect that the veteran received a 
disability retirement, in determining whether the veteran 
warrants a referral for an extraschedular evaluation and (2) 
whether the veteran is entitled to a 60 percent rating under 
the pre-September 2002 rating criteria of Diagnostic Code 
5293. 38 C.F.R. § 4.71(a) (2001). 
 
Through a May 2007 Order, the Court granted the motion and 
vacated and remanded the Board's August 2006 decision for 
readjudication consistent with the motion, including 
compliance with the instructions in the joint motion. In its 
May 2007 Order, the Court dismissed the remaining issues. As 
such, the only issue before the Board is entitlement to an 
evaluation in excess of 40 percent for a lumbar spine 
disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.






REMAND

This case must be remanded because there are pertinent 
outstanding records in the custody of the Office of Personnel 
Management (OPM) that are not associated with the claims 
file.  

The Veterans Claims Assistance Act (VCAA) requires that VA 
request and obtain copies of any Federal agency determination 
of disability and the medical records upon which such 
decisions were based. 38 C.F.R. § 3.159(c). 

Through the May 2007 Order, the Court found that the Board 
erred in failing to consider the OPM records in determining 
whether the veteran should be granted a referral for an 
extraschedular evaluation. The only OPM record associated 
with the claims file is a November 2001 letter that the 
veteran received from OPM indicating that he had been 
approved for disability retirement. The letter did not give 
any explanation as to why the disability retirement was 
approved. It is unclear whether the medical records used in 
OPM's approval of the veteran's disability retirement are 
associated with the claims file. Of note, an August 2001 VA 
treatment record states that the veteran was advised to 
consider an occupation not requiring any routine bending, 
lifting, or twisting because of his back condition. 

The outstanding OPM records regarding their decision to 
approve the veteran's request for a disability retirement are 
relevant to the issues of whether the veteran's back 
disability warrants a referral for an extraschedular 
evaluation and whether the veteran's disability warrants an 
increased evaluation. Thus, for compliance with the May 2007 
CAVC Order and the VCAA, the outstanding OPM records must be 
associated with the claims file. See 38 C.F.R. § 3.159(c).   

Accordingly, the case is REMANDED for the following action:

1. The RO should request that the veteran 
submit information on the location of any 
outstanding records pertaining to any 
disability compensation relating to his 
service connected back disability. 

2. The RO should contact OPM and request 
copies of all their records concerning 
their decision to approve the veteran's 
claim for disability retirement and the 
medical records considered in rendering 
the approval as reflected in the November 
2001 OPM letter currently associated with 
the claims file. 

3. Take any additional development action 
deemed proper with respect to the claims, 
including conducting VA examinations. 
Following such development, review and 
readjudicate the increased rating claim 
for a service connected back disability in 
compliance with the May 2007 CAVC Order. 
Specifically, the veteran's employment 
disability records must be considered in 
determining whether he warrants an 
extraschedular evaluation and the issue of 
whether the veteran warrants a 60 percent 
rating under the pre-September 2002 rating 
criteria of Diagnostic Code 5293 must be 
considered. 38 C.F.R. § 4.71(a) (2002). If 
any such action does not resolve the 
claims, issue a Supplemental Statement of 
the Case to the veteran and allow an 
appropriate time for response. Thereafter, 
the case should be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).

